DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 11/23/10 has been considered and
placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (U.S. 7,157,968) in view of Hoyerby (U.S. 10,554,185).
Regarding claim 16, Shin (hereinafter, Ref~968) discloses (please see Fig. 1 and related text for detail) a sense amplifier circuit (centered by PM22/NM22 of Fig. 1) comprising: 
a first amplification block (PM22 of Fig. 1) having a first input (source terminal) coupled to receive a first input voltage signal (Vdd), a first control input (gate), and a first output (drain of PM22); 
a second amplification block (NM22 of Fig. 2) having a second input (source) coupled to receive a second input voltage signal (Vss/ground), a second control input (gate), and a second output (drain), the second output connected to the first output at a first sensed output terminal (please see Fig. 1 for details); 
a first bias voltage source (please note that the generic driver circuit 14 of Fig. 1 of Ref~968 may be replaced with a prior art one, for instance, disclosed from Fig. 2A of Hoyerby, see numerals 207/201, to simply use the invention) having a first terminal (coupled to a first voltage supply node (PVdd of Hoyerby) and a second terminal (see driver 207 of Fig. 2A for details) coupled to the first control input (gate of PM22 of Fig. 1 of Ref~968) as seen; and
a second bias voltage source (again please note that the generic driver circuit 14 of Ref~968 may be replaced with 201 of Fig. 2A of Hoyerby) having a first terminal coupled to a second voltage supply node (Vdc_ref or Pvss) and a second terminal coupled to the second control input (gate of NM22 of Fig. 1 of Ref~968), meeting claim 16.  


Allowable Subject Matter
Claim 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “first-, second-, third- and fourth-amplification-blocks, each amplification-block comprising: an amplification-block-input-node, an amplification-block-output-node, an amplification-block-control-node, an amplification-block-transistor comprising: a first-conduction-channel-terminal, a second-conduction-channel-terminal that is connected to the amplification-block-output-node, and a control-terminal that is connected to the amplification-block-control- node; an amplification-block-resistor connected in series between the amplification- block-input-node and the first-conduction-channel-terminal, a first-bias-voltage-source connected to the amplification-block-control-nodes of the first- and third-amplification-blocks; a second-bias-voltage-source connected to the amplification-block-control-nodes of the second- and fourth-amplification-blocks; a first-common-mode-voltage-resistor connected in series between the first-sensed- output-terminal and the common-mode-voltage-node; and a second-common-mode-voltage-resistor connected in series between the second- sensed-output-terminal and the common-mode-voltage-node, wherein: the amplification-block-output-nodes of the first- and second-amplification-blocks are connected to the first-sensed-output-terminal; Page 3 of 1182243000US03 the amplification-block-output-nodes of the third- and fourth-amplification-blocks are connected to the second-sensed-output-terminal; the amplification-block-input-node of the first-amplification-block is connected to the first-input-voltage-terminal; the amplification-block-input-node of the second-amplification-block is connected to the second-input-voltage-terminal; the amplification-block-input-node of the third-amplification-block is connected to the third-input-voltage-terminal; and the amplification-block-input-node of the fourth-amplification-block is connected to the fourth-input-voltage-terminal.” structurally and functionally interconnected with other limitations in the manner as cited in the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843